Citation Nr: 0639325	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-12 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for gastrointestinal 
disability, to include hiatal hernia.

2. Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

3. Entitlement to a compensable (increased) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his brother and D.V.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to January 
1988.  This matter arises from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran was afforded a personal hearing at the RO before 
the undersigned Veterans Law Judge in June 2004.  A 
transcript of that hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The Board previously remanded this case for additional 
development in January 2005.  The requested development 
included obtaining treatment records, and affording the 
veteran new audiology and PTSD examinations.  The veteran's 
VA medical treatment records were subsequently obtained in 
February 2005.  Significantly, however, the claims were not 
subsequently readjudicated, and the veteran was not afforded 
a supplemental statement of the case addressing the 
additional evidence which was received.  In addition, it 
appears that the veteran was not subsequently afforded the 
examinations which had been specified in the Board's January 
2005 remand.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA 
audiological and ear examinations to 
assess the current level of his bilateral 
hearing loss disability.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.  The examiner is 
requested to report complaints and 
clinical findings in detail, including 
pure-tone threshold averages and speech 
discrimination scores.

2.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The examiner is 
requested to determine all current 
manifestations associated with the 
veteran's PTSD and to comment on their 
severity.  The examination should 
specifically address the degree of social 
and occupational impairment caused by the 
veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.  The claims 
folder should be available for review in 
conjunction with the examination.  The 
examiner should also indicate the effect, 
if any, that the veteran's PTSD has on his 
employability.  All findings, and the 
reasons and bases therefore, should be set 
forth in detail.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If any issue 
remains denied, provide the appellant and 
his representative with a new supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including the 
applicable legal authority as well as a 
summary of all evidence received since the 
issuance of Statement of the Case in 
August 2002. Allow an appropriate period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



